DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 – 16  and 19 are objected to because of the following informalities:  
Claims 2 – 16, line 1, reads “A steerable sheath” however the line should read “The steerable sheath”.  
Claim 19, line 3, reads “1;17.” However the line should read “1;”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prosthesis must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "located distal" renders the claim indefinite because it is unclear what the two sheath steering points are distal relative to. For the purpose of examination, the two sheath steering points will be read to be on a distal end of the sheath.
Regarding claim 16, the phrase "two actuators" renders the claim indefinite because it is unclear if a second “actuator” is being claimed. For the purpose of examination, the steerable sheath will comprise two actuators.
Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7 – 12, and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edminster (US 20180256851 A1).
Regarding claim 1
Regarding claim 2, Edminster discloses comprising two (actuators 18 and 19), three or four actuators, preferably wherein one actuator is independently connected with one sheath steering point or wherein two independent actuators (actuators 18 and 19) actuate the at least two steering points (lumens 26a and 26b attached to the distal tip 29) independently (paragraph [0032 - 0033]).
Regarding claim 3, Edminster discloses wherein the actuator (actuators 18 and 19) is combined with a proximal handle (handle 40) (paragraph [0032] and Fig. 1).
Regarding claim 4, Edminster discloses wherein the at least two sheath steering points (lumens 26a and 26b attached to the distal tip 29) are located distal (distal end 28) (paragraph [0034] and Fig. 1 and 2B).
Regarding claim 7, Edminster discloses comprising two actuators (actuators 18 and 19), two sheath steering points (lumens 26a and 26b attached to the distal tip 29), two means (tensioning lines 20 and 21) for connecting each of the actuators independently with each one of the sheath steering points (lumens 26a and 26b attached to the distal tip 29) (Examiner’s note: each actuator 18 and 19 are independently connected to the two steering points) (paragraph [0032 – 0033]).
Regarding claim 8, Edminster discloses wherein the means (tensioning lines 20 and 21) for connecting is a wire (wire) (paragraph [0027]), e.g. a flat wire, a round wire, a cable, a filament, or a tissue.
Regarding claim 9
Regarding claim 10, Edminster discloses wherein the at least two different sheath steering points (lumens 26a and 26b attached to the distal tip 29) are spaced circumferential around the sheath (guide tube 12) (Examiner’s note: lumens 26a and 26b attached to the distal tip 29 are spaced circumferentially – Fig. 2b) or/and longitudinally along the sheath.
Regarding claim 11, Edminster discloses comprising or exhibiting two (lumens 26a and 26b attached to the distal tip 29), three, or four sheath steering points, preferably two sheath steering points (lumens 26a and 26b attached to the distal tip 29) (paragraph [0034] and Fig. 2b).
Regarding claim 12, Edminster discloses wherein the at least two or two different sheath steering points (lumens 26a and 26b attached to the distal tip 29) are spaced in an angle of 10°, 20°, 30°, 450, 90°, 120°, 140°, 160°, or 180° (Examiner’s note: the steering points are spaced 180 degrees apart).
Regarding claim 15, Edminster discloses wherein the two different sheath steering points (lumens 26a and 26b attached to the distal tip 29) are located in an angle of 180° (Examiner’s note: the two lumens are spaced 180 degrees apart – Fig. 2b) or in an angle of 180° and with a spacing of 5 to 10 cm, preferably 7 or 8 cm.
Regarding claim 16, Edminster discloses wherein the two different sheath steering points (lumens 26a and 26b attached to the distal tip 29) are counter-acting movable by way of the two actuators (actuators 18 and 19) (Examiner’s note: the two actuators can each control a tensioning wire – paragraph [0037]).
Claims 1 and 5 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 20070270679 A1).
Regarding claim 1, Nguyen discloses a steerable sheath (see annotated Fig. 2) (abstract) comprising an elongate sheath (see annotated Fig. 2), at least one actuator (actuator – not shown) (Examiner’s note: stated in paragraph [0011] the catheter connects to a proximal handle with an actuator to engage a first control wire to move left and right, and a second control wire to produce radial movement), at least two different sheath steering points (see annotated Fig. 2), means (control wires 20) (paragraph [0046]) for connecting the at least one actuator (actuator – not shown) with the at least two different sheath steering points (see annotated Fig. 2).
Regarding claim 5, Nguyen discloses wherein the elongate sheath (see annotated Fig. 2) is made of or comprises a combination of materials selected from biocompatible materials, Polytetrafluoroethylene (PTFE), polymers with differing durometers, stainless steel, nitinol, polyether-block-amide thermoplastic elastomer, or/and a polyamide (paragraph [0038]).
Regarding claim 6, Nguyen discloses wherein a softer material is used on the distal end of the sheath (see annotated Fig. 2) and harder material on the proximal side of the sheath, preferably stainless steel, polyether-block-amide thermoplastic elastomer, preferably polyamide (Examiner’s note: the distal region “40” has a lower durometer hardness than the more proximal region “72” which has a durometer hardness of 72).

Annotated Figure 2 of Nguyen

    PNG
    media_image1.png
    508
    838
    media_image1.png
    Greyscale

Claims 1, 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbini (US 20120209122 A1).
Regarding claim 1, Garbini discloses a steerable sheath (controllable catheter) (abstract) comprising an elongate sheath (catheter 100) (paragraph [0008]), at least one actuator (operating rings 611 and 613) (paragraph [0009]), at least two different sheath steering points (anchor points A1 and A2) (paragraph [0019] and Fig. 1c), means (control wires 121 and 123) (paragraph [0019]) for connecting the at least one actuator (operating rings 611 and 613) with the at least two different sheath steering points (anchor points A1 and A2).
Regarding claim 12, Garbini discloses wherein the at least two or two different sheath steering points (anchor points A1 and A2) are spaced in an angle of 10°, 20°, 
Regarding claim 13, Garbini discloses wherein the at least two or two different sheath steering points (anchor points A1 and A2) are spaced with a distance of 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 cm (6 – 9 cm) (paragraph [0019]).
Regarding claim 14, Garbini discloses wherein the at least two or two different sheath steering points (anchor points A1 and A2) are with a distance of 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 cm (6 – 9 cm) (paragraph [0019]).
Claims 1, 18, 19, and 24 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manash (US 20180049873 A1).
Regarding claim 1, Manash discloses a steerable sheath (steerable delivery system) (abstract) comprising an elongate sheath (outer sheath assembly 22) (paragraph [0188]), at least one actuator (knob 2008) (paragraph [0189]), at least two different sheath steering points (distal end 2024 where wires 2004/2005 are attached) (paragraph [0190] and Fig. 25), means (control wires 2004/2005) (paragraph [0190]) for connecting the at least one actuator (knob 2008) with the at least two different sheath steering points (distal end 2024 where wires 2004/2005 are attached).
Regarding claim 18, Manash discloses a catheter system (delivery system 10) for deployment of a heart valve prosthesis (prosthesis 70) (paragraph [0072]) comprising a steerable sheath (outer sheath assembly 22) (paragraphs [0188 – 0190]) according to claim 1.
Regarding claim 19, Manash discloses a method for deployment of a heart valve prosthesis (prosthesis) (abstract) wherein a defined catheter point (distal end 
Regarding claim 24, Manash discloses a method for deployment of a heart valve prosthesis (prosthesis) (abstract) wherein the heart valve prosthesis (prosthesis 70) is deployed using a steerable sheath (outer sheath assembly 22) (paragraphs [0188 – 0189] and Fig. 25).
Regarding claim 25, Manash discloses a heart valve prosthesis wherein the heart valve prosthesis is deployed using a catheter system (catheter system 10 and outer sheath assembly 22) (paragraphs [0188 – 0189] and Fig. 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gonzalez (US 20070156116 A1) teaches a steerable catheter with two actuators.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
                                                                                                                                                                                                     /TODD J SCHERBEL/Primary Examiner, Art Unit 3771